808 F.2d 834Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Plaintiff-Appellant,v.Twyla W. GLASCOCK;  William R. Loving, Defendant-Appellees.
No. 86-6653.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 12, 1986.Decided Dec. 29, 1986.

Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
John Rodgers Burnley, pro se.
Mark R. Davis, Office of the Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the magistrate's opinions discloses that this appeal from the order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Burnley v. Glascock, C/A No. 85-152-R (E.D.Va., June 16, 1986).


2
AFFIRMED.